MEMORANDUM **
Claudia Veronica Moreno Ledesma and her daughter, natives and citizens of Mexico, petition for review of a Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision denying her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for substantial evidence, Abebe v. Gonzales, 432 F.3d 1037, 1039-40 (9th Cir.2005) (en banc), we deny the petition for review.
Where, as here, the BIA adopts the Id’s decision and cites Matter of Burbano, 20 I. & N. Dec. 872 (BIA 1994), we review the Id’s decision as if it were that of the BIA. Id. at 1040-41. For this reason, we deny Ledesma’s due process contention that the BIA failed to articulate reasons for its denial of relief, and find unpersuasive the government’s contention that we lack jurisdiction to consider petitioner’s claims. Id. at 1041; see also Arreguin-Moreno v. Mukasey, 511 F.3d 1229, 1232 (9th Cir.2008) (“When the BIA cites Burbano ... all issues presented before the IJ are deemed to have been presented to the BIA.”).
The IJ denied Ledesma’s asylum application as time-barred. She does not challenge this finding in her opening brief.
Even if Ledesma’s ex-partner targeted her on account of a protected ground, substantial evidence supports the Id’s denial of withholding of removal because she did not show that the government was either unable or unwilling to control her ex-partner. See Castro-Perez v. Gonzales, 409 F.3d 1069, 1071-72 (9th Cir.2005) (holding that there is no government persecution where a person suffers abuse by a private actor and does not report it to the police.).
Substantial evidence also supports the denial of CAT relief because Ledesma did not show it is more likely than not that she will be tortured by, or with the acquiescence of, the Mexican government. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir.2008).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.